Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2021 has been entered.

Status of Claims	
2.	Claims 2, 9, 16, and 23 are canceled 
3.	Claims 1 3,-8, 10-13, 15, 17- 22, and 24-27 are amended. 
4.	Claims 31-46 are new.
5.	Claims 1, 3-8, 10-15, 17-22, 24-46 are pending.

Claim Rejections - 35 USC § 101
6.         35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.       Claims 1, 3-8, 10-15, 17-22, and 24-46  are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, Claims 1, 3-8, 10-15, 17-
8.      Therefore, claims 1, 3-8, 10-15, 17-22, and 24-46 were analyzed for U.S.C. 101 as follows:
9.	Claims 1, 3-8, 10-14, 29, and 31-38 are directed to a method and claims 15, 17-22, 24-28, 30, and 39-46 are directed to a system. Claims 1, 15, 17-22, and 24-28 are rejected on software per se. 
10.	In claim 1, which is representative to claim 15, the limitations that define an abstract idea (in bold) are below: 
A computer-implemented method of prioritizing, for execution on an Electronic Trading Venue (ETV), maker orders based on cancel delay values specified by the maker orders, wherein maker orders with larger cancel delay values are prioritized over maker orders with smaller cancel delay values, the method being implemented by a computer system having one or more physical processors programmed with computer program instructions that, when executed by the one or more physical processors, program the computer system to perform the method, the method comprising:
obtaining, by the computer system, a first maker order from a first market participant, the first maker order comprising an order to buy or sell an instrument at a price level; 
obtaining, by the computer system, a first cancel delay value comprising a first amount of time that must pass from the receipt of a request to cancel the first maker order by the ETV before the ETV cancels the first maker order, the first cancel delay value being specified by the first market participant before the first maker order is obtained by the ETV;
obtaining, by the computer system, a plurality of cancel requests from a cancel request queue, the plurality of cancel requests comprising at least a first cancel request that requests cancellation of the first maker order for the instrument; 
identifying, by the computer system, the first maker order, from among a plurality of maker orders, that corresponds to the first cancel request, 
determining, by the computer system, that the first amount of time in the first cancel delayed value has not passed by comparing the first cancel delay value with the amount of time that has passed between the current time and the first time of receipt of the first cancel request;
determining, by the computer system, that the first maker order cannot be cancelled at the current time according to the determination that the amount of time in the first cancel delay value has not passed;
obtaining, by the computer system, a plurality of new orders from a new orders queue after the first maker order is obtained, the plurality of new orders comprising at least a second maker from a second market participant, the second maker order comprising an order to buy or sell the instrument at the price level; 
obtaining, by the computer system, a second cancel delay value comprising a second amount of time that must pass from the receipt of a request to cancel the second maker order by the ETV before the ETV cancels the second maker order, the second amount of time being different than the first amount of time; 
comparing, by the computer system, the second cancel delay value and the first cancel delay value;
 determining, by the computer system, that the second cancel delay value is larger than the first cancel delay value; 
determining, by the computer system, a ranking of at least the first maker order and the second maker order based on the first cancel delay value and the second cancel delay value, wherein the second maker order is ranked ahead of the first maker order despite the first maker order being received prior to the second maker order based on the determination that the second cancel delay value is larger than the first cancel delay value; 
receiving, by the computer system, a taker order for the instrument; and
selecting, by the computer system, the second maker order to be matched with the taker order for execution instead of the first maker order based on the ranking.
11.	Claim 1, and corresponding claim 15 recites the steps describe managing trading orders by collecting, analyzing and selecting orders in an organized manner using concepts relating to certain methods of organizing human activity, more specifically fundamental economic principles or practices (including hedging, insurance, mitigating risk).
12.	The limitation of prioritizing, obtaining, identifying, receiving, determining (i.e. analyzing) matching and ranking maker orders does not take it out of the certain methods of human activity, but merely elaborates on how the abstract idea in the independent claims may be implemented and the technological environment upon which the abstract idea may be carried out. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the judicial exception is not integrated into a practical application. 
12.	Independent claim 1, and corresponding independent claim 15, further recite the additional components of "processor", "computer system" and additional elements of “cancel request queue”, and “new orders queue”. The individual computing components and 
13.	The interpretation of the computing components are consistent with applicant's specification which describes the components in broad terms:
            a.         Information used by system 100 (e.g., cancel request messages 101, order messages 103), including various queues may be stored in one or more repositories (not illustrated) accessible to the system. Such repositories and other databases described herein may be, include, or interface to, for example, an OracleTM relational database sold commercially by Oracle Corporation. Other databases, such as InformixTM, DB2 (Database 2) or other data storage, including file- based, or query formats, platforms, or resources such as OLAP (On Line Analytical Processing), SQL (Structured Query Language), a SAN (storage area network), Microsoft AccessTM or others may also be used, incorporated, or accessed. The repositories may comprise one or more such databases that reside in one or more physical devices and in one or more physical locations, as well as online "cloud" storage implementations. (Specification: Paragraph [0067])
            b.        The one or more processors 112 may each include one or more physical processors that are programmed by computer program instructions. (Specification: Paragraph [0063])
            c.         ETV 110 may be configured as a computer system that includes a socket 105, one or more processors 112 (also interchangeably referred to herein as processors 112, processor(s) 112,  or processor 112 for convenience), one or more storage 
14.	Based on the above interpretation and descriptions, the additional elements and limitations are comparable to devices available in the relevant field. These additional elements amounts to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claim does not recite any improvements to the generic computing components. The result produced by the invention is no different than a purely mental result, making the role of the computing components insignificant to the abstract ideas, which are not transformed or limited in any significant or meaningful way by the superficial recitation of generic computing technologies. In addition, the claims do not recites additional elements that integrate the exception into a practical application of that exception.
15.         Finally, taken together, the additional elements and components of claim 1, and corresponding independent claim 15 have been considered and are not ordered combinations as defined by the courts.
16.         Dependent claims 3-7, 11-14, 17-21, 25-28 further recite  a cancel delay value specified by a maker order must be one of a predefined set of permissible cancel delay 
17.         The additional element "computer system” recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The additional component and additional elements amount to no more than a generic computing component and elements that does not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The claims do not recite any improvements to the generic computing component. The result produced by the invention is no different than a purely mental result, making the role of the computing component insignificant to the abstract ideas, which are not transformed or limited in any significant or meaningful way by the superficial recitation of generic computing technology. The claim does not recites additional elements that integrate the exception into a practical application of that exception Therefore, 
18.         Dependent claims 8,10, 29, 22, 24, and 30 further recite further limitations of storing, by the computer system, a predefined cancel delay value for a type of market participant, determining, by the computer system, that the second maker order does not comprise the second cancel delay value, determining, by the computer system, that a the second market participant comprises the type of market participant, assigning, by the computer system, the predefined cancel delay value as the second cancel delay value obtained by the computer system, wherein the first maker order is obtained as a Financial Information eXchange (FIX) format message, and wherein obtaining the first cancel delay value comprises, parsing a tag in the FIX format message that corresponds to a cancel delay value, wherein the ranking of at least the first maker and the second maker order comprises a ranking of pending maker orders to buy or sell the instrument at the price level when the taker order is to be matched with a maker order for execution. The limitations does not take the claims out of the certain methods of organizing activity as it relates to the steps of receiving manage trading orders in a specific orderly manner using a communication protocol. Therefore, the claims are abstract
	The “determining”, “parsing”, “assigning, and “storing” steps as discussed above, as drafted, with respect to integration of the abstract idea into a practical application, the additional component of the computer system to perform the determining, parsing, storing, and ranking steps amounts to no more than mere instructions to apply the exception using a generic computer components.. The claims are abstract
19.	The additional component of “computer system” and the additional element “Financial Information eXchange (FIX) format message” recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The additional component and additional elements amount to no more than a 8, 10, 22, 24, 29, and 30  are directed to an ineligible judicial exception without any significant more.
20.         Dependent claims 31-46 further recite further limitations of wherein the first maker order comprises the first cancel delay value when the first maker order is obtained by the computer system, obtaining the first cancel delay value comprises extracting the first cancel delay value from the first maker order, including wherein the second maker order comprises the second cancel delay value when the second maker order is obtained by the computer system; obtaining the second cancel delay value comprises extracting the second cancel delay value from the second maker order, the first maker order comprises the first cancel delay value when the first maker order is obtained by the computer system; obtaining the first cancel delay value comprises extracting the first cancel delay value from the first maker order, the second maker order comprises the second cancel delay value when the second maker order is obtained by the computer system; obtaining the second cancel delay value comprises extracting the second cancel delay value from the second maker order, storing, by the computer system, first implicit cancel delay values for the first market participant wherein obtaining the first cancel delay value comprises equating the first cancel delay value with the first implicit cancel delay value, storing, by the computer system, second implicit cancel delay values for the second market participant, wherein obtaining the second cancel delay value comprises equating the second cancel delay value with the second implicit cancel delay value, storing, by the computer system, first implicit cancel delay values for the first market 
	The “storing”, “obtaining”, “equating” (i.e. associating, correspond), “extracting” steps as discussed above, as drafted, with respect to integration of the abstract idea into a practical application, the additional component of the computer system to perform the processing of the obtaining (receiving), equating (associating, corresponding), and extracting financial data steps amounts to no more than mere instructions to apply the exception using a generic computer components.
21.	The additional component of “computer system” is recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a generic computer. The additional component and additional elements amount to no more than a generic computing component and elements that does not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in claims 31-46 are directed to an ineligible judicial exception without any significant more.
22.         Regarding claims 1, 15, 17-22, 24-28, recites “programmed to”, “program the”, or “program”. The broadest reasonable interpretation of a claim drawn to one or more computer readable tangible storage media typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customer meaning of program. The specification discloses “programmed the” and “programmed to” are to be construed as being transitory software per se, as is the case here. 
23.	Here as seen in the applicant’s specification:
a.	Processors 112 may be programmed by one or more computer program instructions. The computer program instructions may include, without limitation, a queue and order manager 120 and/or other instructions that program ETV 110 to perform various operations, which are described in greater detail herein. As used herein, for convenience, the various instructions will be described as performing an operation, when, in fact, the various instructions program the processors 112 (and ETV 110) to perform the operation. Alternatively or additionally, any one of the foregoing components of ETV 110 stored at storage device 114 may include hardware, including specialized networking hardware configured to receive and process code orders. (Specification: Paragraph [0028])
24.	Therefore, claims 1, 15, 17-22, 24-28 are rejected as covering a software per se, which is not directed towards statutory subject matter. See MPEP 2111.01. 
claims 1, 3-8, 10-15, 17-22, 24-46 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
26.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

27.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
28.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

29.	Claims 1-7, 9, 12, 15-21, 23, 26, and 30-46 are rejected under 35 U.S.C. 103 as being unpatentable over Bartko et al. (U.S. Patent Application Publication 2014/0358757; hereinafter Bartko), further in view of  Acuna-Rohter et. al. (U.S. Patent Application Publication No.: 2017/0103457; hereinafter know as Acuna-Rohter)

30.	Claim 1: Bartko discloses,
A computer-implemented method of prioritizing, for execution on an Electronic Trading Venue (ETV), (Bartko: Paragraph [0014]) maker orders based on cancel delay values of the maker orders (i.e.,  trader 22 may submit a particular change order 26 that instructs trading platform 50 to cancel trading order)(Bartko: Paragraph [0014], [0016], [0074], [0052]) wherein maker orders with larger cancel delay values are prioritized over maker orders with smaller cancel delay values, (i.e., in inbound queue 52 may be stored in chronological sequence) (Bartko: Paragraph [0011], [0032], [0037],[0038])  the method being implemented by a computer system having one or more physical processors programmed with computer program instructions that, when executed by the one or more physical processors (i.e., structure of trading platform 50 and the interfaces, processors, and memory), program the computer system to perform the method, the method comprising: (Bartko: Paragraph [0052],[0053])
obtaining, by the computer system, a first maker order from a first market participant, the first maker order comprising an order to buy or sell an instrument at a price level; (Bartko: Fig.2; Paragraph  [0067], [0068])
obtaining, by the computer system, a plurality of cancel requests from a cancel request queue, the plurality of cancel requests comprising at least a first cancel request that requests cancellation of the a first maker order for the an instrument; (i.e., inbound queue may be stored chronological where change orders 26 may comprise orders to cancel and/or modify a previously submitted trading order)(Bartko: Paragraph [0014],[0016], [0038], Fig. 2)

determining, by the computer system, that the first amount of time in the first cancel SMRH:4851-2223-1012-2-delay value has not passed by comparing the first cancel delay value with the amount of time that has passed between the current time and the first time of receipt of the first cancel request; (i.e., configurable condition 16 may be associated with a latency value threshold. If platform processor 48 determines at step 310 that latency value 14 does not satisfy configurable condition may proceed and execute the order) (Bartko: Paragraph [0011], [0042], [0043], [0044],[0046], [0050], [0060], [0076])
determining, by the computer system, that the first maker order cannot be cancelled at the current time according to the determination that the amount of time in the first cancel delay value has not passed; (i.e., n some embodiments, trading platform 50 may cancel the particular order 12a or counter order 12b based at least in part on received change order 26. In other embodiments, trading platform 50 may change the price, the quantity, and/or other characteristic of order) (Bartko: Paragraph [0011], [0042], [0043], [0044],[0046], [0050], [0060])
obtaining, by the computer system, a plurality of new orders from a new orders queue after the first maker order is obtained (i.e., Inbound queue 52 may represent an intake queue of trading orders 12, change orders 26, and/or test orders 34 received from gateway server 40. Prior to performing the initial processing of a particular trading order 12, change order 26, and/or test order 34, trading platform) (Bartko: Paragraph [0038], [0046] [Fig.1, Fig.2]), the plurality of new orders comprising at least a second maker order from a second market participant, the second maker order comprising an order to buy or sell the instrument at the price level; (i.e.,  Inbound queue 52 may represent an intake queue of trading orders)(Bartko: Fig.2; Paragraph [0038] [0067], [0068])
 change orders 26 may comprise orders to cancel and/or modify a previously submitted trading order 12. In some embodiments, after submitting trading order 12, trader 22 may later decide that he or she no longer wants to execute trading order 12. In this situation, trader 22 may submit a particular change order 26 that instructs trading platform 50 to cancel trading order) (Bartko: Paragraph [0016], [0042], [0043], [0044], [0050])
comparing, by the computer system, the second cancel delay value and the first cancel delay value; (i.e., Fig.2 #14); (Bartko: [Fig. 2  #14,  #56, #64], Paragraph [0041],[0046])
determining, by the computer system, that the second cancel delay value is larger than the first cancel delay value; (i.e., Fig.2 #14); (Bartko: [Fig. 2  #14,  #56, #64], Paragraph [0041],[0046])
determining, by the computer system, (Bartko: Paragraph [0011], [0012]) a ranking of at least the first maker order and the second maker order based on the first cancel delay value and the second cancel delay value (Bartko: (Fig. 2 #14]), wherein the second maker order is ranked ahead of the first maker order despite the first maker order being received prior to the second maker order based on the determination that the second cancel delay value is larger than the first cancel delay value; (i.e., Fig.2 #14); (Bartko: [Fig. 2  #14,  #56, #64], Paragraph [0041],[0046])
receiving, by the computer system, a taker order (i.e., “N” take order)  for the instrument; and (Bartko: [Fig. 2 #54])

	Bartko does not disclose,
	obtaining, by the computer system, a first cancel delay value comprising a first amount of time that must pass from the receipt of a request to cancel the first maker order by the ETV before the ETV cancels the first maker order, the first cancel delay value being specified by the first market participant before the first maker order is obtained by the ETV; 
identifying, by the computer system, the first maker order, from among a plurality of maker orders, that corresponds to the first cancel request, 
	However Acuna-Rohter disclose, 
obtaining, by the computer system, a first cancel delay value comprising a first amount of time that must pass from the receipt of a request to cancel the first maker order by the ETV before the ETV cancels the first maker order (i.e., the response time could be some or all of the different times associated with the individual structures where customers cancel their new orders if an acknowledgment for a new order is not received within a predetermined time) (Acuna-Rohter: Paragraph [0148], [0189]), the first cancel delay value being specified by the first market participant before the first maker order is obtained by the ETV; (i.e., it may be determined whether the incoming transaction comprises an order to buy or sell a quantity of the associated financial instrument or an order to modify or cancel an existing order in the electronic market. Orders to buy or sell and orders to modify or cancel may be acted upon differently by the electronic market. For example, data indicative of different characteristics of the types of orders may be stored.) (Acuna-Rohter: Paragraph [0102], [0103], [0107])
identifying, by the computer system, the first maker order, from among a plurality of maker orders, that corresponds to the first cancel request,(i.e., wherein at least one electronic message of the plurality of electronic messages comprises data representative of a particular 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bartko and Acuna-Rohter so that the method can include a first maker order that comprises an order at a price level that includes a first cancel delay value selected and obtained by a market participant for prioritizing maker orders for an instrument based on respective cancel orders. Where the intentional or unintentional influence of any one market participant is minimized if not eliminated, and where unfair or inequitable advantages with respect to information access are minimized if not eliminated. (Acuna-Rohter: Paragraph [0027]). A market participant can thus make a better decision about his or her trading strategies based upon the time required to currently process trades.(Acuna-Rohter: Paragraph [0049])
31.	In claim 3: Bartko and Acuna-Rohter disclose the method of supra, including wherein a cancel delay value of a maker order must be one of a predefined set of permissible cancel delay values (i.e, . Configurable condition 16 may specify a threshold, limitation, characteristic, and/or criteria associated with latency values 14 in latency value log 56 and/or with configurable period 18 associated with timer queue 58. For example, (Bartko: Paragraph [0011], [0042], [0043], [0044],[0046], [0050], [0060], [0076]), the method further comprising: 
obtaining, by the computer system, a third maker order from a third market participant; (Bartko: Fig. 2 #56, #14, Paragraph [0038])
obtaining, by the computer system, a third cancel delay value comprising a third amount of time that must pass from the receipt of a request to cancel the third maker order by the ETV before the ETV cancels the third maker order, the third cancel delay value being specified by the third market participant before the third maker order is obtained by the ETV; (i.e., change  [0042], [0043], [0044], [0050])
determining that the third cancel delay value is not one of the predefined set of permissible cancel delay values; and rejecting, by the computer system, the third maker order based on the third cancel delay value not being one of the predefined set of permissible cancel delay values.  (Bartko: Paragraph [0065], [0068])
32.	In claim 4: Bartko and Acuna-Rohter disclose the method of supra, including wherein a cancel delay value by of a maker order must be below a predefined maximum cancel delay value, (i.e., . Configurable condition 16 may specify a threshold, limitation, characteristic, and/or criteria associated with latency values 14 in latency value log 56 and/or with configurable period 18 associated with timer queue 58. For example, configurable condition 16 may specify that, if latency value 14 in latency value log 56 satisfies a configurable threshold, then configurable period 18 is set to a particular amount of time.) (Bartko: Paragraph [0011], [0042], [0043], [0044],[0046], [0050], [0060], [0076]) the method further comprising: 
obtaining, by the computer system, a third maker order from a third market participant; (Bartko: Fig. 2 #56, #14, Paragraph [0038])
obtaining, by the computer system, a third cancel delay value comprising a third amount of time that must pass from the receipt of a request to cancel the third maker order by the ETV before the ETV cancels the third maker order, the third cancel delay value being specified by the third market participant before the third maker order is obtained by the ETV; (i.e., change orders 26 may comprise orders to cancel and/or modify a previously submitted trading order 12. In some embodiments, after submitting trading order 12, trader 22 may later decide that he or she no longer wants to execute trading order 12. In this situation, trader 22 may submit a  [0042], [0043], [0044], [0050])
determining that the third cancel delay value exceeds the predefined maximum cancel delay value; and (i.e., at latency ranges and/or other values associated with configurable condition 16 and/or configurable period 18 may be below, within, or above the illustrated values and/or range) (Bartko: Paragraph [0050], [0065], [0068])
rejecting, by the computer system, the third maker order based on the third cancel delay value not being below the predefined maximum cancel delay value.  (Bartko: Paragraph [0065], [0068])
33.	In claim 5: Bartko and Acuna-Rohter disclose the method of supra, including the method further comprising: 
obtaining, by the computer system, from among the plurality of new orders from the new SMRH:4851-2223-1012-4-orders queue after the second maker order is obtained(i.e., Inbound queue 52 may represent an intake queue of trading orders 12, change orders 26, and/or test orders 34 received from gateway server 40. Prior to performing the initial processing of a particular trading order 12, change order 26, and/or test order 34, trading platform) (Bartko: Paragraph [0038], [0046] [Fig.1, Fig.2]),, a third maker order from a third market participant, the third maker order comprising an order to buy or sell the instrument at the price level; (Bartko: Paragraph [0038])
obtaining, by the computer system, a third cancel delay value comprising a third amount of time that must pass from the receipt of a request to cancel the third maker order by the ETV before the ETV cancels the third maker order, the third amount of time being equal to the second amount of time, (i.e., change orders 26 may comprise orders to cancel and/or modify a previously submitted trading order 12. In some embodiments, after submitting trading order 12, trader 22 may later decide that he or she no longer wants to execute trading order 12. In this situation, trader 22 may submit a particular change order 26 that instructs trading platform 50 to cancel trading order) (Bartko: Paragraph [0016], {0042], [0043], [0044], [0050])

determining, by the computer system, that the third cancel delay value is equal to the second cancel delay value; and (i.e., Fig.2 #14); (Bartko: [Fig. 2  #14,  #56, #64], Paragraph [0041],[0046])
obtaining, by the computer system, a second time of receipt of the second maker order and a third time of receipt of the third maker order; (Bartko: Paragraph [0016], [0042], [0043], [0044], [0050])
wherein determining a ranking of at least the first maker order and the second maker order comprises determining a ranking of the first, second, and third maker orders; (i.e., Fig.2 #14); (Bartko: [Fig. 2  #14,  #56, #64],
wherein the second maker order is ranked ahead of the third maker order  based on the second time of receipt of the second maker order being before the third time of receipt of the third maker order.  (i.e., Fig.2 #14); (Bartko: [Fig. 2  #14,  #56, #64],
34.	In claim 6: Bartko and Acuna-Rohter disclose the method of supra, including wherein determining that the first amount of time in the first cancel delay value has not passed comprises: (Bartko: Paragraph [0042], Fig. 1, Fig. 2)
determining that the current time is within the first time of receipt plus the first cancel delay value.  (Bartko: Paragraph [0042])SMRH:4851-2223-1012-5-
35.	In claim 7: Bartko and Acuna-Rohter disclose the method of supra, including the method further comprising:
obtaining, by the computer system, from among the plurality of new orders from the new orders queue after the second maker order is obtained (i.e., Inbound queue 52 may represent an intake queue of trading orders 12, change orders 26, and/or test orders 34 received from 
obtaining, by the computer system, a third cancel delay value comprising a third amount of time that must pass from the receipt of a request to cancel the third maker order by the ETV before the ETV cancels the third maker order, (i.e., change orders 26 may comprise orders to cancel and/or modify a previously submitted trading order 12. In some embodiments, after submitting trading order 12, trader 22 may later decide that he or she no longer wants to execute trading order 12. In this situation, trader 22 may submit a particular change order 26 that instructs trading platform 50 to cancel trading order) (Bartko: Paragraph [0016], {0042], [0043], [0044], [0050])
obtaining, by the computer system, from among the plurality of cancel requests from the cancel request queue, at least a third cancellation request that requests cancellation of the third maker order; obtaining, by the computer system, a third time of receipt of the third cancel request; (Bartko: Paragraph [0014],[0016], Fig. 2)
determining, by the computer system, that the third amount of time in the third cancel delay value has passed by comparing the third cancel delay value with the amount of time that has passed between the current time and the third time of receipt of the third cancel request; and (Bartko: Paragraph [0016], [0042], [0043], [0044], [0050])
removing, by the computer system, the third maker order from the new orders queue and the third cancel request from the cancel request queue responsive to determining that the third amount of time in the third cancel delay value has passed.  (Bartko: Paragraph [0016],[0046],[0050], [ Fig.1, Fig. 2)

claim 12: Bartko and Acuna-Rohter disclose the method of supra, including wherein obtaining the second cancel delay value comprises: 
identifying, by the computer system, a the second market participant that submitted the second maker order; (i.e., receiving trading order 12, trading platform 50 may determine the particular trader associated with a particular trading order 12 may base at least in part on the particular trader 22, client 20, and/or manager server 30 that submitted the particular trading order) (Bartko: Fig. 2 Paragraph [0039], [0051])
obtaining, by the computer system, a market participant profile of the second market participant; and  (i.e., receiving trading order 12, trading platform 50 may determine the particular trader 22, client 20, and/or manager server 30 that submitted trading order 12. According to certain embodiments, configurable period 18 associated with a particular trading order 12 may based at least in part on the particular trader) (Bartko: Paragraph [0017],[0021] [0051])
obtaining, by the computer system, the second cancel delay value from the market participant profile, which pre-specified the second cancel delay value to be used on maker orders SMRH:4851-2223-1012-7-from the second market participant.  (i.e., represent queues, tables, or lists for storing, sorting, and processing information regarding trading orders 12 received from traders and present queues, tables, or lists for storing, sorting, and processing information regarding trading orders 12 received from trade) (Bartko: Paragraph [0037], [0039], [0051], Fig. 2 #14)

37.	In claim 15: Bartko disclose 
a system of prioritizing, for execution on an Electronic Trading Venue (ETV) (Bartko: Paragraph [0014]), maker orders based on cancel delay values of the maker orders (Bartko: Paragraph [0014], [0016], [0074], [0052]), wherein maker orders with larger cancel delay values are prioritized over maker orders with smaller cancel delay values, the system comprising: (Bartko: Paragraph [0011], [0032], [0037] [0052], [0053])

Filing Date: February 13, 2017 obtain a first maker order from a first market participant, the first maker order comprising an order to buy or sell an instrument at a price level; (Bartko: Fig.2; Paragraph [0067], [0068]) 
obtain a plurality of cancel requests from a cancel request queue, the plurality of cancel requests comprising at least a first cancel request that requests cancellation of the a first maker order for the an instrument; (Bartko: Paragraph [0014],[0016],[0038], Fig. 2) 
obtain a current time and a first time of receipt of the first cancel request; (Bartko: Paragraph [0014], [0016],[0025],[0042])
determine that the first amount of time in the first cancel delay value has not passed by comparing the first cancel delay value with the amount of time that has passed between the current time and the first time of receipt of the first cancel request; (Bartko: Paragraph [0011], [0042], [0043], [0044],[0046], [0050], [0060], [0076])
determine that the first maker order cannot be cancelled at the current time according to the determination that the amount of time in the first cancel delay value has not passed; (Bartko: Paragraph [0011], [0042], [0043], [0044],[0046], [0050], [0060])
obtain a plurality of new orders from a new orders queue after the first maker order is obtained(Bartko: Paragraph [0038], [0046] [Fig.1, Fig.2]),, the plurality of new orders comprising at least a second maker order from a second market participant, the second maker order comprising an order to buy or sell the instrument at the price level, (Bartko: Fig.2; Paragraph [0038] [0067], [0068])
obtain a second cancel delay value comprising a second amount of time that must pass from the receipt of a request to  cancel the second maker order by the ETV before the ETV cancels the second maker order, the second amount of time being different than the first amount of time; (Bartko: Paragraph [0016], {0042], [0043], [0044], [0050])

determine that the second cancel delay value is larger than the first cancel delay value; (Bartko: [Fig. 2  #14,  #56, #64], Paragraph [0041],[0046])
determine a ranking of at least the first maker order and the second maker order based on the first cancel delay value and the second cancel delay value, wherein the second maker order is ranked ahead of the first maker order despite the first maker order being received prior to the second maker order based on the determination that the second cancel delay value is larger than the first cancel delay value; (Bartko: [Fig. 2  #14,  #56, #64], Paragraph [0041],[0046])
receive a taker order for the instrument; and (Bartko: [Fig. 2 #54])
select the second maker order to be matched with the taker order for execution instead of the first maker order based on the ranking.  (Bartko: [Fig. 2 #64])
Bartko does not disclose 
obtain a first cancel delay value comprising a first amount of time that must pass from the receipt of a request to cancel the first maker order by the ETV before the ETV cancels the first maker order, the first cancel delay value being specified by the first market participant before the first maker order is obtained by the ETV;
identify the first maker order, from among a plurality of maker orders, that corresponds to the first cancel request; 
However Acuna-Rohter discloses, 
obtain a first cancel delay value comprising a first amount of time that must pass from the receipt of a request to cancel the first maker order by the ETV before the ETV cancels the first maker order (Acuna-Rohter: Paragraph [0148], [0189]), the first cancel delay value being specified by the first market participant before the first maker order is obtained by the ETV; (Acuna-Rohter: Paragraph [0102], [0103], [0107])

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bartko and Acuna-Rohter so that the method can include a first maker order that comprises an order at a price level that includes a first cancel delay value selected and obtained by a market participant for prioritizing maker orders for an instrument based on respective cancel orders. Where the intentional or unintentional influence of any one market participant is minimized if not eliminated, and where unfair or inequitable advantages with respect to information access are minimized if not eliminated. (Acuna-Rohter: Paragraph [0027]). A market participant can thus make a better decision about his or her trading strategies based upon the time required to currently process trades.(Acuna-Rohter: Paragraph [0049])
17.	In claim 17: Bartko and Acuna-Rohter  disclose the system of supra, including wherein a cancel delay value of a maker order must be one of a predefined set of permissible cancel delay values (Bartko: Paragraph [0011], [0042], [0043], [0044],[0046], [0050], [0060], [0076]), and wherein the computer system is further programmed to: 
obtain a third maker order from a third market participant; (Bartko: Fig. 2 #56, #14, Paragraph [0038])
obtain a third cancel delay value comprising a third amount of time that must pass from the receipt of a request to cancel the third maker order by the ETV before the ETV cancels the third maker order, the third cancel delay value being specified by the third market participant before the third maker order is obtained by the ETV; (Bartko: Paragraph [0016], [0042], [0043], [0044], [0050])
determine that the third cancel delay value is not one of the predefined set of permissible cancel delay values; and 


38.	In claim 18: Bartko and Acuna-Rohter disclose the system of supra, including wherein a cancel delay value of a maker order must be below a predefined maximum cancel delay value (Bartko: Paragraph [0011], [0042], [0043], [0044],[0046], [0050], [0060], [0076]), and wherein the computer system is further programmed to: 
obtain a third maker order from a third market participant; (Bartko: Fig. 2 #56, #14, Paragraph [0038])
obtain a third cancel delay value comprising a third amount of time that must pass from the receipt of a request to cancel the third maker order by the ETV before the ETV cancels the third maker order, the third cancel delay value being specified by the third market participant before the third maker order is obtained by the ETV; (Bartko: Paragraph [0016], [0042], [0043], [0044], [0050])
determine that the third cancel delay value exceeds the predefined maximum cancel delay value; and (Bartko: Paragraph [0065], [0068])
reject the third maker order based on the third cancel delay value not being below the predefined maximum cancel delay value.  (Bartko: Paragraph [0065], [0068])
39.	In claim 19: Bartko and Acuna-Rohter disclose the system of supra, including wherein the computer system is further programmed to: 
obtain, from among the plurality of new orders from the new orders queue after the second maker order is obtained(Bartko: Paragraph [0038], [0046] [Fig.1, Fig.2]),, a third maker order from a third market participant, the third maker order comprising an order to buy or sell the instrument at the price level; (Bartko: Fig.2; Paragraph [0038] [0067], [0068])
obtain a third cancel delay value comprising a third amount of time that must pass from the receipt of a request to cancel the third maker order by the ETV before the ETV cancels the  [0042], [0043], [0044], [0050])
compare the third cancel delay value and the second cancel delay value; (i.e., Fig.2 #14); (Bartko: [Fig. 2  #14,  #56, #64], Paragraph [0041],[0046])
determine that the third cancel delay value is equal to the second cancel delay value; and (i.e., Fig.2 #14); (Bartko: [Fig. 2  #14,  #56, #64], Paragraph [0041],[0046])
obtain a second time of receipt of the second maker order and a third time of receipt of the third maker order; (Bartko: Paragraph [0016], [0042], [0043], [0044], [0050])
wherein to determine a ranking of at least the first maker order and the second maker SMRH:4851-2223-1012-11-Serial No: 15/430,829Filing Date: February 13, 2017order comprises determining a ranking of the first, second, and third maker orders; (i.e., Fig.2 #14); (Bartko: [Fig. 2  #14,  #56, #64], Paragraph [0041],[0046])
wherein the second maker order is ranked ahead of the third maker order (i.e., Fig.2 #14); (Bartko: [Fig. 2  #14,  #56, #64], Paragraph [0041],[0046])
based on the second time of receipt of the second maker order being before the third time of receipt of the third maker order.  (i.e., Fig.2 #14); (Bartko: [Fig. 2  #14,  #56, #64], Paragraph [0041],[0046])
40.	In claim 20: Bartko and Acuna-Rohter disclose the system of supra, including wherein to determine that the first amount of time in the first cancel delay value has not passed, the computer system is further programmed to: (Bartko: Paragraph [0042], Fig. 1, Fig. 2)
determine that the current time is within the first time of receipt plus the first cancel delay value.  (Bartko: Paragraph [0042])
41.	In claim 21: Bartko and Acuna-Rohter disclose the system of supra, including wherein the computer system is further programmed to: 
obtain, from among the plurality of new orders from the new orders queue after the second maker order is obtained(Bartko: Paragraph [0038], [0046] [Fig.1, Fig.2]),, a third maker 
obtain a third cancel delay value comprising a third amount of time that must pass from the receipt of a request to cancel the third maker order by the ETV before the ETV cancels the third maker order; (Bartko: Paragraph [0016], {0042], [0043], [0044], [0050])
obtain, from among the plurality of cancel requests from the cancel request queue, at least a third cancellation request that requests cancellation of the third maker order; (Bartko: Paragraph [0014],[0016], Fig. 2)
obtain a third time of receipt of the third cancel request;  (Bartko: Paragraph [0014],[0016], Fig. 2)
deterthird amount of time in the third cancel delay value has passed by comparing the third cancel delay value with the amount of time that has passed between the current time and the third time of receipt of the third cancel request; and (Bartko: Paragraph [0016], [0042], [0043], [0044], [0050])
determine that the remove the third maker order from the new orders queue and the third cancel request from the cancel request queue responsive to determining that the third amount of time in the third cancel delay value has passed.  (Bartko: Paragraph [0016], [0042], [0043], [0044], [0050])
42.	In claim 26: Bartko and Acuna-Rohter disclose the system of supra, including wherein to obtain the second cancel delay value, the computer system is further programmed to: 
identify a the second market participant that submitted the second maker order; (Bartko: Fig. 2 Paragraph [0039], [0051])
obtain a market participant profile of the second market participant; and (Bartko: Paragraph [0017],[0021] [0051])

43.	In claim 31: Bartko and Acuna-Rohter disclose the method of supra, including wherein: 
the first maker order comprises the first cancel delay value when the first maker order is obtained by the computer system; and  (Bartko: Fig.2 #14A)
obtaining the first cancel delay value comprises extracting the first cancel delay value from the first maker order. (Bartko: Fig.2 #14A)

44.	In claim 32: Bartko and Acuna-Rohter disclose the method of supra, including wherein:
the second maker order comprises the second cancel delay value when the second maker order is obtained by the computer system; and (Bartko: Fig. 2 #14B)
obtaining the second cancel delay value comprises extracting the second cancel delay value from the second maker order. (Bartko: (Fig. 2 #14]),

45.	In claim 33: Bartko and Acuna-Rohter disclose the method of supra, including wherein: 
the first maker order comprises the first cancel delay value when the first maker order is obtained by the computer system; (Bartko: Fig.2 #14A)
obtaining the first cancel delay value comprises extracting the first cancel delay value from the first maker order; (Bartko: Fig.2 #14A)
the second maker order comprises the second cancel delay value when the second maker order is obtained by the computer system; and (Bartko: Fig.2 #14A)
obtaining the second cancel delay value comprises extracting the second cancel delay value from the second maker order. (Bartko: Fig.2 #14A)
46.	In claim 34: Bartko and Acuna-Rohter disclose the method of supra, including the method further comprising: storing, by the computer system, first implicit cancel delay values for 
wherein obtaining the first cancel delay value comprises equating the first cancel delay value with the first implicit cancel delay value. (Bartko: Paragraph [0012], [0014], [0016],[0017], Fig.2 #14A)
47.	In claim 35: Bartko and Acuna-Rohter disclose the method of supra, including the method further comprising:
storing, by the computer system, second implicit cancel delay values for the second market participant; and (Bartko: Paragraph [0012], [0014], [0016],[0017], Fig.2 #14A)
wherein obtaining the second cancel delay value comprises equating the second cancel delay value with the second implicit cancel delay value. (Bartko: Paragraph [0012], [0014], [0016],[0017], Fig.2 #14A)
48.	In claim 36: Bartko and Acuna-Rohter disclose the method of supra, including the method further comprising:
storing, by the computer system, first implicit cancel delay values for the first market participant and second implicit cancel delay values for the second market participant, wherein: (Bartko: Paragraph [0012], [0014], [0016],[0017], Fig.2 #14A)

obtaining the second cancel delay value comprises equating the second cancel delay value with the second implicit cancel delay value. (Bartko: Paragraph [0012], [0014], [0016],[0017], Fig.2 #14A)
49.	In claim 37: Bartko and Acuna-Rohter disclose the method of claim of supra, including the method further comprising storing, by the computer system, second implicit cancel delay values for the second market participant wherein: (Bartko: Paragraph [0012], [0014], [0016],[0017], Fig.2 #14A)
the first maker order comprises the first cancel delay value when the first maker order obtained by the computer system; (Bartko: Paragraph [0012], [0014], [0016],[0017], Fig.2 #14A)
obtaining the first cancel delay value comprises extracting the first cancel delay value from the first maker order; and (Bartko: Paragraph [0012], [0014], [0016],[0017], Fig.2 #14A)
obtaining the second cancel delay value comprises equating the second cancel delay value with the second implicit cancel delay value. (Bartko: Paragraph [0012], [0014], [0016],[0017], Fig.2 #14A)
50.	In claim 38: Bartko and Acuna-Rohter disclose the method of supra, including the method further comprising storing, by the computer system, first implicit cancel delay values for the first market participant, wherein: (Bartko: Paragraph [0012], [0014], [0016],[0017], Fig.2 #14A)
obtaining the first cancel delay value comprises equating the first cancel delay value with the first implicit cancel delay value; (Bartko: Paragraph [0012], [0014], [0016],[0017], Fig.2 #14A)

obtaining the second cancel delay value comprises extracting the second cancel delay value from the second maker order. (Bartko: Paragraph [0012], [0014], [0016],[0017], Fig.2 #14A)
51.	In claim 39: Bartko and Acuna-Rohter disclose the system of supra, including wherein: 
the first maker order comprises the first cancel delay value when the first maker order is obtained by the computer system; and (Bartko: Fig.2 #14A)
obtaining the first cancel delay value comprises extracting the first cancel delay value from the first maker order. (Bartko: Fig.2 #14A)
52.	In claim 40: Bartko and Acuna-Rohter disclose the system the system of supra, including wherein:
the second maker order comprises the second cancel delay value when the second maker order is obtained by the computer system; and (Bartko: Fig. 2 #14B)
obtaining the second cancel delay value comprises extracting the second cancel delay value from the second maker order. (Bartko: Fig. 2 #14B)
53	In claim 41: Bartko and Acuna-Rohter disclose the system of supra, including wherein:
the first maker order comprises the first cancel delay value when the first maker order is obtained by the computer system; (Bartko: Fig. 2 #14B)
obtaining the first cancel delay value comprises extracting the first cancel delay value from the first maker order; (Bartko: Fig. 2 #14B)
the second maker order comprises the second cancel delay value when the second maker order is obtained by the computer system; and (Bartko: Fig. 2 #14B)
obtaining the second cancel delay value comprises extracting the second cancel delay value from the second maker order. (Bartko: Fig. 2 #14B)
54.	In claim 42: Bartko and Acuna-Rohter disclose the system of supra, including wherein: 

obtaining the first cancel delay value comprises equating the first cancel delay value with the first implicit cancel delay value. (Bartko: Paragraph [0012], [0014], [0016],[0017], Fig.2 #14A)
55	In claim 43: Bartko and Acuna-Rohter disclose the system of supra, including wherein: 
the computer system is further programmed to store second implicit cancel delay values for the second market participant; and (Bartko: Paragraph [0012], [0014], [0016],[0017], Fig.2 #14A)
obtaining the second cancel delay value comprises equating the second cancel delay value with the second implicit cancel delay value. (Bartko: Paragraph [0012], [0014], [0016],[0017], Fig.2 #14A)
56.	In claim 44: Bartko and Acuna-Rohter disclose the system of supra, including wherein:
the computer system is further programmed to store first implicit cancel delay values for the first market participant and to store second implicit cancel delay values for the second market participant; (Bartko: Paragraph [0012], [0014], [0016],[0017], Fig.2 #14A)
obtaining the first cancel delay value comprises equating the first cancel delay value with the first implicit cancel delay value; and (Bartko: Paragraph [0012], [0014], [0016],[0017], Fig.2 #14A)

57.	In claim 45: Bartko and Acuna-Rohter disclose the method of supra, including the method further comprising storing, by the computer system, second implicit cancel delay values for the second market participant; wherein: (Bartko: Paragraph [0012], [0014], [0016],[0017], Fig.2 #14A)
the first maker order comprises the first cancel delay value when the first maker order is obtained by the computer system; (Bartko: Paragraph [0012], [0014], [0016],[0017], Fig.2 #14A)
obtaining the first cancel delay value comprises extracting the first cancel delay value from the first maker order; and (Bartko: Paragraph [0012], [0014], [0016],[0017], Fig.2 #14A)
obtaining the second cancel delay value comprises equating the second cancel delay value with the second implicit cancel delay value. (Bartko: Paragraph [0012], [0014], [0016],[0017], Fig.2 #14A)
58.	In claim 46: Bartko and Acuna-Rohter disclose the system of supra, including the method further comprising storing, by the computer system, first implicit cancel delay values for the first market participant; wherein (Bartko: Paragraph [0012], [0014], [0016],[0017], Fig.2 #14A)
obtaining the first cancel delay value comprises equating the first cancel delay value with the first implicit cancel delay value; (Bartko: Paragraph [0012], [0014], [0016],[0017], Fig.2 #14A)
the second maker order comprises the second cancel delay value when the second maker order is obtained by the computer system; and (Bartko: Paragraph [0012], [0014], [0016],[0017], Fig.2 #14A)


Claims 8, 10,11, 13, 14, 22, 24, 25, 27, 28, 29, 30  are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt et al., (U.S. Patent Application Publication 2015/0356679; hereinafter Schmitt) as applied in claims 1-7, 9, 12, 15-21,23, 26 above and  in view of  Bartko et al. (U.S. Patent Application Publication 2014/0358757; hereinafter Bartko)  in further view of Schmitt et al (U.S. Patent Application Publication 2015/0356679; hereinafter Schmitt)

59.	In claim 8:  Bartko and Acuna-Rohter disclose the method of supra, including the method further comprising:
storing, by the computer system (Bartko: Paragraph [0049],[0053]), a predefined cancel delay value for a  type of market participant; (Bartko: Paragraph [0039], [0050],[0051])
determining, by the computer system, that the second market participant comprises the type of market participant; and (Bartko: Fig.2; Paragraph [0038] [0067], [0068])
Bartko and Acuna-Rohter does not disclose, 
determining, by the computer system, that the second maker order does not comprise the second cancel delay value; 
SMRH:4851-2223-1012-6-	assigning, by the computer system, the predefined cancel delay value as the second cancel delay value obtained by the computer system 
However, Schmitt discloses, 
determining, by the computer system, that the second maker order does not comprise the second cancel delay value; (i.e., the matching priorities may be price, broker preference, market maker, specified market participant (e.g. traditional, retail, institutional, non-SME, non-
SMRH:4851-2223-1012-6-	assigning, by the computer system, the predefined cancel delay value as the second cancel delay value obtained by the computer system (i.e., an attribute restriction may be market participant type or specified market participant (e.g. retail, institutional, a SME, a  HFT, a non-HFT, and a non-SME). This enables the pool of proposed orders to be processed by matching engine 350 to be limited. Pre-filterer 354 may be used at multiple iterations, and there may be different levels of pre-filtering.) (Schmitt: Paragraph [0009], [0024], [0211], [0259], [0270])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bartko, Acuna-Rohter and Schmitt so that the method would include ranking the maker orders based on its time of receipt wherein the cancel delay is associated (i.e. equal) with the maker orders. Among the various improvements offered by systems and methods is the application of new matching priorities in matching bids, offers, etc., and completing transactions. (Schmitt: Paragraph [0258]) The plurality of proposed order requests comprising a plurality of proposed buy order requests and a plurality of proposed sell order requests; storing the plurality of proposed order requests in a persistent data store; matching, using a matching engine, one or more buy orders of the plurality of buy orders to one or more sell orders of the plurality of sell orders according to at least three matching factors; executing, using the transaction order processor, transactions based on the one or more buy orders matched to the one or more sell orders; transmitting, using a transmitter at the transaction order processor to one or more of the plurality of market participant processors, signals defining one or more of the executed transactions. (Schmitt: Paragraph [0008])

60.	In claim 10: Bartko and Acuna-Rohter disclose the method of supra, 
Bartko and Acuna-Rohter does not disclose,

parsing a tag in the FIX format message that corresponds to a cancel delay value. However Schmitt does disclose, 
the method of supra, including wherein the first maker order is obtained as a Financial Information exchange (FIX) format message, and wherein obtaining the first cancel delay value comprises:  (i.e., aggregation engines 190 to collect market participant 300 private order messages and exchange visible information messages in real time where conform to any desired protocol(s), e.g., FIX, and consolidated (or aggregated); and any desired (sub)set(s) of data may be used to provide desired reports and/or feeds to regulators) (Schmitt: Paragraph [0037], [0236], [0237])
parsing a tag in the FIX format message that corresponds to a cancel delay value. (i.e., Order Entry Message Tag/field: a defined tag which may be provided on the submission of each order to the networked venue where receiving an order at a venue, the order is analyzed to determine whether it should be subjected to a latency. The system analyzes the characteristics of the order, including parameters such as order type, participant type, order attribute or marker, instrument type, instrument price, participant historical order/message to trade ratio,  (Schmitt: Paragraph Fig.3 [0163], [0167], [0335], [0336], [0337])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bartko, Acuna-Rohter and Schmitt so the method can include identifier corresponding to the cancel delay value. The invention improved trading capabilities, and book keeping, and/or for a wide variety of other purposes; 
61.	In claim 11: Bartko and Acuna-Rohter disclose the method of supra, including the method further comprising: 
wherein obtaining the second cancel delay value further comprises: 
obtaining, by the computer system, an implicit cancel delay value to be associated with the second maker order, wherein the implicit cancel delay value is used as the second cancel delay value.  (i.e., trading platform 50 may generate acceptance message 32 and assign trading order (Bartko: Paragraph [0038] [0050], Fig.2 #14)
Bartko and Acuna-Rohter does not disclose,
determining, by the computer system, that the second maker order does not comprise the second cancel delay value; 
However, Schmitt discloses, 
determining, by the computer system, that the second maker order does not comprise the second cancel delay value; (Schmitt: Paragraph [0009], [0024],[0211], [0259], [0270])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bartko, Acuna-Rohter and Schmitt to detect the presence of a second cancel value so that a match can be completed. Thereby eliminating the need for individual orders to be placed by participants for a “match” to occur. Thus, for example, instead of requiring a party to hit or lift a bid or offer, a single transaction will be posted by a participant with bid and offer side details provided.(Schmitt: Paragraph [0217]). Also among the many advantages offered by transaction data processing system(s) 100 in accordance with the embodiments described herein is the ability to provide consolidated market 

62.	In claim 13: Bartko and Acuna-Rohter disclose the method of supra, including the method further comprising:
receiving, by the computer system, a third maker order; identifying, by the computer system, a third market participant that submitted the third maker order; (i.e., receiving trading order 12, trading platform 50 may determine the particular trader associated with a particular trading order 12 may based at least in part on the particular trader 22, client 20, and/or manager server 30 that submitted the particular trading order) (Bartko: Fig. 2 Paragraph [0039], [0051])
determining, by the computer system, that the third market participant is associated with a manual trader; (i.e., upon receiving trading order, trading platform may determine the particular trader, client, and/or manager server that submitted trading order. According to certain embodiments, configurable period associated with a particular trading order may based at least in part on the particular trader, client, and/or manager server  that submitted the particular trading order and  market makers may include individuals, firms or other entities that are granted particular privileges such that trading orders  received from such individuals, firms or other entities are treated as being received from a traditional market maker (Bartko: Paragraph [0019], [0051])
obtaining, by the computer system, a predefined cancel delay value that is predefined for manual traders; and (i.e., upon receiving trading order, trading platform may determine the particular trader, client, and/or manager server that submitted trading order. According to certain embodiments, configurable period associated with a particular trading order may based at least in part on the particular trader, client, and/or manager server  that submitted the particular trading order and  market makers may include individuals, firms or other entities that are granted particular privileges such that trading orders  received from such individuals, firms or 
Bartko and Acuna-Rohter does not disclose,
assigning, by the computer system, the predefined cancel delay value to be used as a third cancel delay value for the third maker order. (Schmitt: Paragraph [0009], [0024],[0211], [0259], [0270])
However Schmitt disclose, 
assigning, by the computer system, the predefined cancel delay value to be used as a third cancel delay value for the third maker order. (Schmitt: Paragraph [0009], [0024],[0211], [0259], [0270])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bartko, Acuna-Rohter and Schmitt so that a predefined cancel value is assigned. Thereby eliminating the need for individual orders to be placed by participants for a “match” to occur. Thus, for example, instead of requiring a party to hit or lift a bid or offer, a single transaction will be posted by a participant with bid and offer side details provided.(Schmitt: Paragraph [0217]). Also among the many advantages offered by transaction data processing system(s) 100 in accordance with the embodiments described herein is the ability to provide consolidated market views or reports based on trading and market data, including new combinations of information specific to users or groups of users.(Schmitt: Paragraph [0228])  
14.	In claim 14:  Bartko, Acuna-Rohter, and Schmitt disclose the method further comprising: 
ranking, (i.e., raking based on cancel delay values) by the computer system, the third maker order with respect to the first maker order and the second maker order based on the first cancel delay value, the second cancel delay value, and the third cancel delay value; (Bartko: Fig. 2 #56)

canceling, by the computer system, the request to cancel the third maker order without a cancel delay period specified by the third cancel value such that the third maker order is prioritized based on its the third cancel delay value but not delayed with respect to cancellation. (i.e., change orders 26 may comprise orders to cancel and/or modify a previously submitted trading order 12. In some embodiments, after submitting trading order 12, trader 22 may later decide that he or she no longer wants to execute trading order 12. In this situation, trader 22 may submit a particular change order 26 that instructs trading platform 50 to cancel trading order) (Bartko: Paragraph [0016], {0042], [0043], [0044], [0050])

63.	In claim 22: Bartko and Acuna-Rohter disclose the system of supra, including wherein the computer system is further programmed to: 
store a predefined cancel delay value for a  type of market participant; (Bartko: Paragraph [0039],[0049], [0050],[0051],[0053])
determine that a the second market participant comprises the first type of market participant; and (Bartko: Fig.2; Paragraph [0038] [0067], [0068])
Bartko and Acuna-Rohter does not disclose,
determine that the second maker order does not comprise the second cancel delay value; 
assign the predefined cancel delay value as the second cancel delay value.
However Schmitt discloses,

assign the predefined cancel delay value as the second cancel delay value. (Schmitt: Paragraph [0009], [0024],[0211], [0259], [0270])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bartko, Acuna-Rohter and Schmitt so that a corresponding predefined cancel value is assigned. Thereby eliminating the need for individual orders to be placed by participants for a “match” to occur. Thus, for example, instead of requiring a party to hit or lift a bid or offer, a single transaction will be posted by a participant with bid and offer side details provided.(Schmitt: Paragraph [0217]). Also among the many advantages offered by transaction data processing system(s) 100 in accordance with the embodiments described herein is the ability to provide consolidated market views or reports based on trading and market data, including new combinations of information specific to users or groups of users.(Schmitt: Paragraph [0228])  

64.	In claim 24:  Bartko and Acuna-Rohter disclose the system of supra, 
	Bartko and Acuna-Rohter does not disclose,
including wherein the first maker order is obtained as a Financial Information eXchange (FIX) format message, and wherein to obtain the first cancel delay value, the computer system is further programmed to: 
parse a tag in the FIX format message that corresponds to a cancel delay value. 
However Schmitt discloses, 

parse a tag in the FIX format message that corresponds to a cancel delay value. (Schmitt: Paragraph Fig.3 [0163], [0167], [0335], [0336], [0337])
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bartko, Acuna-Rohter and Schmitt so that a tag corresponds to a cancel delay value. A market data disseminator may make order details available to marketplace SORs for routing decisions of orders.(Schmitt: Paragraph [0120]) if the message is designated for a smart order router SOR, the order entry gateway can transmit the message to a SOR, which can route the message to the trading engine processor (Schmitt: Paragraph [0178])
65.	In claim 25: Bartko and Acuna-Rohter disclose the system of supra, 
Bartko and Acuna-Rohter does not disclose,
including wherein the computer system is further programmed to: 
determine that the second maker order does not comprise the second cancel delay value: and  
to obtain the second cancel delay value, obtain an implicit cancel delay value to be associated with the second maker order, wherein the implicit cancel delay value is used as the second cancel delay value.  
However Schmitt discloses, 
determine that the second maker order does not comprise the second cancel delay value: and  (Schmitt: Paragraph [0009], [0024],[0211], [0259], [0270])

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bartko, Acuna-Rohter and Schmitt so that a corresponding cancel value is assigned. Thereby eliminating the need for individual orders to be placed by participants for a “match” to occur. Thus, for example, instead of requiring a party to hit or lift a bid or offer, a single transaction will be posted by a participant with bid and offer side details provided.(Schmitt: Paragraph [0217]). Also among the many advantages offered by transaction data processing system(s) 100 in accordance with the embodiments described herein is the ability to provide consolidated market views or reports based on trading and market data, including new combinations of information specific to users or groups of users.(Schmitt: Paragraph [0228])  
66.	In claim 27: Bartko and Acuna-Rohter disclose the system of supra, including wherein the computer system is further programmed to: 
receive a third maker order; (Bartko: Fig. 2 Paragraph [0039], [0051])
identify a third market participant that submitted the third maker order; (Bartko: Fig. 2 Paragraph [0039], [0051])
determine that the third market participant is associated with a manual trader; Bartko: Paragraph [0019], [0051])
obtain a predefined cancel delay value that is predefined for manual traders; and (Bartko: Paragraph [0019], [0051])
Bartko and Acuna-Rohter does not disclose, 
assign the predefined cancel delay value to be used as a third cancel delay value for the third maker order.  (Schmitt: Paragraph [0009], [0024],[0211], [0259], [0270])
However Schmitt discloses, 

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bartko, Acuna-Rohter and Schmitt that a corresponding cancel value is assigned. Thereby eliminating the need for individual orders to be placed by participants for a “match” to occur. Thus, for example, instead of requiring a party to hit or lift a bid or offer, a single transaction will be posted by a participant with bid and offer side details provided.(Schmitt: Paragraph [0217]). Also among the many advantages offered by transaction data processing system(s) 100 in accordance with the embodiments described herein is the ability to provide consolidated market views or reports based on trading and market data, including new combinations of information specific to users or groups of users.(Schmitt: Paragraph [0228])  

67.	In claim 28: Bartko, Acuna-Rohter and Schmitt disclose the system of supra, including wherein the computer system is further programmed to: 
rank the third maker order with respect to the first maker order and the second maker order based on the first cancel delay value, the second cancel delay value, and the third cancel delay value; (Bartko: Fig. 2 #56)
 SMRH:4851-2223-1012-14-receive a request to cancel the third maker order; and (Bartko: Paragraph [0014], [0016])
cancel the request to cancel the third maker order without a cancel delay period specified by the third cancel value such that the third maker order is prioritized based on its the third cancel delay value but not delayed with respect to cancellation.  (Bartko: Paragraph [0016], {0042], [0043], [0044], [0050])
claim 29: Bartko and Schmitt discloses the method in supra, 
	Bartko and Schmitt does not disclose, 
including wherein the ranking of at least the first maker and the second maker order comprises a ranking of pending maker orders to buy or sell the instrument at the price level when the taker order is to be matched with a maker order for execution. 
However Schmitt discloses, 
including wherein the ranking of at least the first maker and the second maker order comprises a ranking of pending maker orders (i.e., Entry Message Tag/field: a defined tag which may be provided on the submission of each order to the networked venue where matching of buy orders to sell orders may be based on the total rank and The sequence identifier provides a mechanism to sort and rank the proposed order requests based on a logical timestamp.)(Schmitt: Paragraph [0283], [0295], [0336], [0419], [0420] [0421]) to buy or sell the instrument at the price level (i.e., market participants 300 may be required to submit transaction details (price, volume, shareholder name, others) and transaction order processor 320 executes transactions based on the buy orders matched to the sell orders) (Schmitt: Paragraph [0283], [0286],[0287], [0413]) when the taker order is to be matched with a maker order for execution. (i.e., (i.e. status is approved, updates approval statues in profile and processor system 320 includes a matching engine 350 for matching one or more buy orders to one or more sell orders according to matching factors).  And status is approved, updates approval statues in profile). (Schmitt: Paragraph (0267], [0415]) 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bartko, Acuna-Rohter and Schmitt that a tag corresponds to a cancel delay value for ranking pending orders in the network. A market data disseminator may make order details available to marketplace SORs for routing decisions of orders.(Schmitt: Paragraph [0120]) if the message is designated for a smart order router 
69.	In claim 30: Bartko and Schmitt disclose the system in supra, 
	Bartko and Schmitt does not disclose, 
including wherein the ranking of at least the first maker and the second maker order comprises a ranking of pending maker orders to buy or sell the instrument at the price level when the taker order is to be matched with a maker order for execution 
	However Schmitt discloses, 
	including wherein the ranking of at least the first maker and the second maker order comprises a ranking of pending maker orders (i.e., Entry Message Tag/field: a defined tag which may be provided on the submission of each order to the networked venue where matching of buy orders to sell orders may be based on the total rank and The sequence identifier provides a mechanism to sort and rank the proposed order requests based on a logical timestamp.)(Schmitt: Paragraph [0283], [0295], [0336], [0419], [0420] [0421]) to buy or sell the instrument at the price level (i.e., market participants 300 may be required to submit transaction details (price, volume, shareholder name, others) and transaction order processor 320 executes transactions based on the buy orders matched to the sell orders) (Schmitt: Paragraph [0283], [0286],[0287] [0413]) when the taker order is to be matched with a maker order for execution (i.e. status is approved, updates approval statues in profile and processor system 320 includes a matching engine 350 for matching one or more buy orders to one or more sell orders according to matching factors). (Schmitt: Paragraph [0267], [0415})
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bartko, Acuna-Rohter and Schmitt so that the tag corresponds to a cancel delay value for ranking pending orders in the network. A market data disseminator may make order details available to marketplace SORs for routing decisions of orders.(Schmitt: Paragraph [0120]) if the message is designated for a smart order 

Response to Arguments
70.	Applicant's arguments filed on 04/08/2021 have been considered as follows:
71.	With respect to the rejection of claims 1, 3-8, 10-15, 17-22, 24-46 under U.S.C 101, Applicant's remarks have been fully considered but they are not persuasive.
	The Applicants argument recite that the amended claims recite a technical solution to a technical problem. The Applicant arguments further recite that the claims recite a technical solution (appending a "cancel delay value" to a maker order) to an underlying technical problem (the effects on trading systems caused by network delay). By utilizing a cancel delay value, systemic failure (e.g., the ability for one market participant with a faster connection to place and cancel maker orders before another market participant with a slower connection can submit a taker order) can be reduced, and systemic efficiencies (e.g., the benefits provided by prioritized matching of maker orders with longer cancel delay values) can be increased.
	The Examiner respectfully disagree. The amended claims, as drafted, are not a technical solution for a technology problem. But a business solution to a business problem (i.e., analyzing and comparing the time when a request for a transaction is sent and when it is received using matching and ranking electronic transaction messages to generate an order). As cited above, the specification aligns with this interpretation as the amended claims are a business solution to a business problem, where the Specification cite: “The invention relates to systems and methods for prioritizing a maker order with respect to other maker orders based on its cancel delay value (if provided),” (Specification: Paragraph [002]), “Races to cancel maker orders may benefit the market in that makers may continue to provide much needed liquidity to the market, confident that they can cancel such orders if necessary. However, takers may perceive this behavior as unfairly disadvantageous to them.” (Specification Paragraph [0004]), and “For 
This judicial exception is not integrated into a practical application. In particular, the claims recites the additional components of a processor, computer system and additional elements of a cancel request queue, and new orders queue. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Application Specification where “ETV 110 may be configured as a computer system that includes a socket 105, one or more processors 112 (also interchangeably referred to herein as processors 112, processor(s) 112,  or processor 112 for convenience), one or more storage devices 114 (which may store various instructions that program processors 112), and/or other components,” (Specification [026]), The one or more processors 112 may each include one or more physical processors that are programmed by computer program instructions. The various instructions described herein are exemplary only. Other configurations and numbers of instructions may be used, so long as the processor(s) 112 are programmed to perform the functions described herein.(Specification:[063]), and “In some implementations, queue and order manager 120 may process the queues by implementing a polling thread using a high-level language such as JavaTM, using standard classes from the Java API such as Thread, Socket, String, TreeMap, LinkedList and so on. For example, queue and order manager 120 may iterate through each cancel request message in the cancel request queue 111 (if the queue is not empty) to determine whether or not a corresponding order in limit order book 130 should be removed (and whether or not the relevant cancel request message should be removed from the cancel request queue itself).” (Specification: Paragraph [041])  
See MPEP 2106 and MPEP 2106.05(h) where using a computer or generally linking use of a judicial exception to a technological environment or field of use is not indicative of a practical application. Accordingly, these additional elements, when considered separately and 
In regards to Step 2B, as recited above the amended claims, as drafted, the additional components of a processor, computer system and additional elements of a cancel request queue, and new orders queue. As stated above, the computer hardware is recited at a high-level of generality. Further, applicant's specification fails to set forth that the recited elements of the claims amount to significantly more. It is clear from the above that only general computing components and no specialized computer, hardware, or technology is required in order to implement the invention. The elements are not sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and the claims do not provide significantly more. (Step 2B: No) 
The Examiner respectfully disagree. In regards to the Federal Court cases cited and the Examples (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG") and the October 2019 Patent Eligibility Guidance Update ("2019 PEG Update")), Federal Circuit cases and Examples were a technical solution to a technical problem.

	The Applicants argument recite that Bartko fails to teach or suggest claim l's recitation ( claim 15 includes similar language) of the obtaining and use of cancel delay values specified by a market participant submitting a maker order. Applicant argument further cite that the Examiner asserts that Acuna-Rohter teaches such features, equating the cancel delay value to a stored latency.
	The Examiner respectfully disagree. The Applicant is silent on the limitation/limitations that was not disclosed by Bartko view of Acuna-Rohter in claim 1 and corresponding claim 15. But, the U.S.C 103 rejection had been updated with the amended claims and new limitations. 


Conclusion

73.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/B.L./Examiner, Art Unit 3693  

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693